Citation Nr: 1730172	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  09-00 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an increased initial rating for right knee osteoarthritis.

2.  Entitlement to an increased initial rating for right knee chondromalacia patella.

3.  Entitlement to an increased initial rating for painful motion of the left knee.

4.  Entitlement to an increased initial rating for left knee chondromalacia patella.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from February 1996 to May 2005.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In November 2015, the Veteran had a personal hearing regarding the ratings assigned to his knees with the undersigned VLJ.  Thereafter, in February 2016, the Board remanded both knees for additional development.  

In November 2016, following the Board's requested development, the Veteran requested another personal hearing.  The Veteran has already had a personal hearing during this stage of his appeal to the Board, in regard to the ratings for his bilateral knees.  There is no indication or suggestion, and the Veteran has not argued, that the November 2015 hearing was procedurally deficient.  As he has already had a hearing and no compelling reason has been provided for another one, the Board finds he is not entitled to an additional hearing.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a); see also Cook v. Snyder, 28 Vet. App. 330 (2017).  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  

REMAND

The May 2016 VA examination is inadequate for adjudicatory purposes.  Specifically, active and passive range of motion testing must be conducted in weight-bearing and non-weight-bearing positions.  Correia v. McDonald, 28 Vet. App. 158 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an updated VA examination of the bilateral knee for a report on their current severity.  

Conduct range of motion testing, and indicate the point at which motion is limited by pain.  The examiner is asked to also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing positions. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is asked to describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  The examiner is asked to elicit from the Veteran a detailed history of his symptoms during flares and after repeated use, including estimates of additional loss of motion, which can be used to inform such an opinion.

The examiner is asked to comment on the severity of the Veteran's instability/subluxation.

The examiner is asked whether the Veteran has symptoms of dislocated meniscus.

All required tests should be conducted.  All opinions are to be supported with explanatory rationale.

2.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




